Fullerton, J.
(dissenting). — The conclusions reached by the court., as I understand them, are (1) that the attorney general cannot, on his own relation, institute an inquiry whether or not a corporation exercising a public *511franchise has usurped its authority in so doing; and (2) when the alleged usurpation consists of the unlawful use of the streets of a city, the power to inquire therein rests with the prosecuting attorney of the county in which the city is situated, and that he must show, before - an information therefor will be entertained that it was filed at the request of the city authorities’, or that the city authorities were not properly discharging the duties imposed upon them by law in the control of the use of the streets. With neither of these conclusions can I agree. As to the first, I think the attorney general, as the chief law officer of the executive department of the state, has a right to institute any and all proceedings necessary to the enforcement of the laws of the state; and this under his common-law powers, when direct statutory authority therefor may not be found. As to the second, I think the people of the state at large have such an interest in the streets of a city as will enable them through the proper officer to enjoin their uses for unlawful purposes. While the inhabitants of a city may be more immediately concerned in the manner in which the streets of that city are used than are (lie people at large, still such streets are public highways, common to all the citizens of the state, and may not be usurped or obstructed for private gain without lawful authority. When, therefore, a corporation asserts a right to use a street of a city in a way inconsistent with its use as a highway, the attorney general, as the representative of the people of the state, may inquire by what authority it does so. The case should pass to a determination upon its merits.